[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 11 2007
                                                                        THOMAS K. KAHN
                                        No. 06-14689
                                                                             CLERK


                         D. C. Docket No. 03-00057 CV-DHB-1

LARRY ANDRIST,

                                                           Plaintiff-Appellant,

                                            versus

MEDICAL COLLEGE OF GEORGIA,
BOARD OF REGENTS OF THE UNIVERSITY OF GEORGIA, et al.,

                                                           Defendants-Appellants.



                      Appeal from the United States District Court
                         for the Southern District of Georgia


                                       (June 11, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:
____________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
      Appellant Larry Andrist (“Andrist”) appeals the district court’s grant of

summary judgment against him and in favor of his employers and supervisors

(“the defendants”) on Andrist’s claims that the defendants violated his First and

Fourteenth Amendment rights. According to Andrist, the defendants retaliated

against him for disclosing perceived fraud, waste, and abuse of public funds.

      This court reviews a “grant of summary judgment de novo, drawing all

[reasonable] inferences in favor of the non-moving party.” Fin. Sec. Assurance,

Inc. v. Stephens, Inc., 450 F.3d 1257, 1269 (11th Cir. 2006). Summary judgment

is appropriate when “there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments that Andrist makes in this appeal. In fact, his claims are foreclosed by

the Supreme Court’s decision in Garcetti v. Ceballos, 547 U.S. ___, 126 S. Ct.
1951 (2006), and our recent precedents of Battle v. Bd. of Regents for Ga., 468
F.3d 755 (11th Cir. 2006), and Vila v. Padron, 484 F.3d 1334, No. 05-13776 (11th

Cir. Apr. 20, 2007).

      Accordingly, we affirm the district court’s grant of summary judgment in

favor of the defendants.

AFFIRMED.

                                          2